UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2172


WALTER TRUJILLO-PORTILLO, a/k/a Jual Del Trujillo-Walter,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 28, 2017                                         Decided: April 12, 2017


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Stephen C. Fleming, LAW OFFICES OF STEPHEN C. FLEMING, State College,
Pennsylvania, for Petitioner. Chad A. Readler, Acting Assistant Attorney General, John
S. Hogan, Assistant Director, David H. Wetmore, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Walter Trujillo-Portillo, a native and citizen of Guatemala and a citizen of Mexico,

petitions for review of an order of the Board of Immigration Appeals (Board) dismissing

his appeal from the immigration judge’s decision denying his motion for a continuance

and finding that he abandoned his application for cancellation of removal.          After

reviewing the record and the transcript of the proceedings, we conclude that the Board

did not abuse its discretion in dismissing Trujillo-Portillo’s appeal.     See Lendo v.

Gonzales, 493 F.3d 439, 441 (4th Cir. 2007) (stating that denial of continuance is

reviewed for abuse of discretion). Accordingly, we deny the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                     PETITION DENIED




                                           2